On Rehearing
In brief on application for rehearing it is pointed out that we omitted in our original opinion to decide the question of the constitutionality of the ordinance on which the prosecution is based.
This exact question has been reviewed by this court and the Supreme Court in a number of recent cases in which the constitutionality of the ordinance has been upheld. Fiorella v. City of Birmingham, Ala.App., 48 So.2d 761 1, certiorari denied Fiorella v. City of Birmingham, Ala. Sup., 48 So.2d 768 2; Fluker v. City of Birmingham, Ala.App., 48 So.2d 768,3 certiorari denied Fluker v. City of Birmingham, Ala.Sup., 48 So.2d 769;4 Dorsey v. City of Birmingham, Ala.App., 48 So.2d 770,5 certiorari denied Dorsey v. City of Birmingham, 254 Ala. 514, 48 So.2d 770.
Application for rehearing overruled.

 35 Ala.App. 384.


 254 Ala. 515.


 35 Ala.App. 360.


 254 Ala. 514.


 35 Ala.App. 383.